Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This case is in response to the amendment filed on December 10, 2021. Claims 1-20 are pending. Claims 1-20 represent TRANSMITTING DATA INCLUDING PIECES OF DATA. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22, 1-20 and 1-20 of U.S. Patent No.(s) 10,057,106, 10,075,505 and 10,587,679, respectively, to Clerc. Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the set of claims shows that the instant claims 1-20 are anticipated by claims 1-22 and 1-20 of patent(s) ‘106, ‘505 and ‘676.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


3.	Claim 1-3, 11-13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lad U.S. 20140250076 in view of McCallum, JR. et al. U.S. 20060129445.

Lad teaches the invention substantially including image level copy of restore, such as image level restore without knowledge of data object metadata (see abstract).

As to claim 1, Lad teaches a server system and a method comprising:
database for storing data (paragraph 18);
a memory device for storing data selected from the data in the database (paragraph 18); and 
the processing device that:
		selects data from the database (paragraphs 19, 37, 47);
		stores the selected data in the memory device (paragraphs 37, 44, 47).
Lad discloses substantial features of the claimed invention, but fails to explicitly teach transmits over a communication network an availability signal to a client, the 
However,  McCallum teaches system and method for scheduling a litigation event. McCallum discloses transmits over a communication network an availability signal to a client, the availability signal including an identifier of the selected data and indicating that the selected data is stored in the memory device and is available to be accessed by the client (paragraph 8, McCallum discloses a server transmitting signals across a computer communications network to a network access device and data stored in a database can be accessed by attorney or law firm representing a defendant and a network access device, therefore “available to be access by the client computer”).
It would have been obvious to one of ordinary skill in the before the effective filing data of the claim invention to modify the system of Lad with the teaching of McCallum because the teaching of McCallum would improve the system of Lad by providing transmits over a communication network an availability signal to a client, the availability signal including an identifier of the selected data and indicating that the selected data is stored in the memory device and is available to be accessed by the client for the purpose of allowing collaborations between entities in a court system in terms of scheduling a litigation event, therefore increasing worker efficiency, reduce cost and minimize errors.

As to claim 2, Lad and McCallum teach the server system of claim 1, wherein the memory device comprise a cache memory of a server, the selected data comprises a 

As to claim 3, Lad and McCallum teach the server of claim 2, wherein the client comprise a plurality of clients and the processing device transmits the block availability signal to the plurality of clients over the communication network (paragraph 147 of Chui), and wherein the transmits further includes transmits over the communication network, by a signaler, to the client a block availability signal which includes the identifier of the block of data and indicates that the block of data is stored in the memory device and is available to be accessed by the client (paragraphs 6 of McCallum).

Claims 11-13 and 20 did not teach anything different from above rejected claims 1-3, therefore are rejected similarly.
Allowable Subject Matter
4.	Claims 4-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant's arguments filed on December 10, 2021 have been fully considered but they are not persuasive. 



 (A)	Applicant argues that the combination also fails to teach or suggest “transmits over a communication network an availability signal to a client device, the availability signal including an identifier of the selected data and indicating that the selected data is stored in the memory device and is available to be accessed by the client device, wherein the client comprises a plurality of client devices and the processing device transmits the availability signal to the plurality of client devices over the communication network”.
As to point (A), Examiner respectfully disagrees.
In paragraph 8, McCallum discloses a server transmitting signals across a computer communications network to a network access devices and data stored in a database can be accessed by attorney or law firm representing a defendant and a network access device, therefore “available to be access by the client computer.” 

(B) Applicant argues that the combination also fails to teach or suggest “wherein the transmits further includes transmits over the communication network, by a signaler, to the client computer, a block availability signal 
As to point (B), Examiner respectfully disagrees.
In paragraph 6, McCallum discloses transmitting output signals to a network access device…Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one would be motivated to combine Lad and McCallum for the purpose of allowing collaborations between entities in a court system in terms of scheduling a litigation event, therefore increasing worker efficiency, reduce cost and minimize errors.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EL HADJI M SALL/Primary Examiner, Art Unit 2457